        Case 2:19-cv-09557-JAK-RAO Document 25 Filed 04/29/20 Page 1 of 1 Page ID #:335
"AO 154 (10/03) Substitution of Attorney


                                           UNITED STATES DISTRICT COURT
                        CENTRAL                                 District of                                      CALIFORNIA


         NADINE JARRARD, an individual
                                                                             CONSENT ORDER GRANTING
                                              Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                             V.
         G/O MEDIA, INC., a Corportion; and DOES 1 -                         CASE NUMBER:                 2:19-cv-09557-JAK-RAO
         50, inclusive
                                            Defendant (s),

           Notice is hereby given that, subject to approval by the court,             G/O Media, Inc.                                      substitutes
                                                                                                          (Party (s) Name)

 Mark R. Attwood                                                             , State Bar No.        122992                      as counsel of record in
                            (Name of New Attorney)

place of       Cozen O. Connor, Nicole H. Perkin and Michele Miller                                                                                      .
                                                          (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                  Jackson Lewis P.C.

           Address:                    725 S. Figueroa Street, Suite 2500, Los Angeles, CA 90017

           Telephone:                  (213) 689-0404                                Facsimile (213) 689-0430
                                       Mark.Attwood@jacksonlewis.com
           E-Mail (Optional):

I consent to the above substitution.
Date:                           4/27/2020                                       Kai Falkenberg, General Counsel, G/O Media Inc.
                                                                                                               (Signature of Party (s))

I consent to being substituted.
Date:                          4/27/2020                                            /s/Nicole H. Perkin
                                                                                                      (Signature of Former Attorney (s))

I consent to the above substitution.
Date:                          4/27/2020                                            /s/Mark R. Attwood
                                                                                                            (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:
                                                                                                                       Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
